TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00695-CV


                                         S. S., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
           NO. 296447, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant S. S. filed her notice of appeal on December 22, 2021. The appellate

record was complete on February 2, 2022, making appellant’s brief due on February 22, 2022.

On February 18, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Bobby Barina to file appellant’s

brief no later than March 4, 2022. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.

               It is ordered on February 25, 2022.
Before Justices Goodwin, Baker, and Triana




                                             2